COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ANGELA IBARRA,                                                   No. 08-18-00225-CR
                                                 §
                          APPELLANT,                                 Appeal from the
                                                 §
 V.                                                                409th District Court
                                                 §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                 §
                            APPELLEE.                              (TC# 20150D03506)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, Angela Ibarra, has filed a motion to dismiss her appeal pursuant to Rule 42.2.

This rule permits an appellate court to dismiss a criminal appeal on the appellant's motion at any

time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant's motion complies

with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



April 24, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)